Citation Nr: 0523215	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.    


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral hearing loss and denied service connection for left 
knee injury, asbestosis and tinnitus.  

In his March 2004 notice of disagreement, the veteran only 
appealed the denials of service connection for left knee 
injury and tinnitus.  In June 2004 the RO issued a statement 
of the case (SOC) confirming these two denials.  Then, in his 
July 2004 Form 9, the veteran only appealed the issue of 
service connection for left knee injury.  Consequently, 
service connection for a left knee injury (characterized as 
degenerative joint disease of the left knee) is the only 
issue now before the Board.  

On June 2, 2005 a Board video conference hearing was held 
before the undersigned.  At that time, the record was held 
open for sixty days to allow the veteran to submit any 
available evidence from the son of the physician (now 
deceased) who had begun treating him four or five years after 
separation from service.  As the sixty days has now elapsed 
and no additional evidence has been received, it is now 
appropriate to decide the merits of appellant's claim.      


FINDINGS OF FACT

1. All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2. The veteran's current degenerative joint disease has not 
been shown to be etiologically related to service.


CONCLUSION OF LAW

1. The veteran's degenerative joint disease of the left knee 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a comprehensive VA examination 
addressing his left knee disability.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in an August 
2003 letter.   This letter also notified him of which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any additional 
evidence that might substantiate his claim.  See 38 C.F.R. § 
3.159(b).

Here, the notice provided to the veteran in the August 2003 
letter was given prior to the first RO adjudication of his 
claim.  Consequently, the Board is satisfied that the veteran 
will not be prejudiced by this current Board decision on the 
merits of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II. Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Facts and Analysis

The veteran alleges that his left knee collapsed and he fell 
while carrying an exhaust fan aboard ship in the Navy.  At 
his June 2005 Board hearing he testified that he was seen by 
a doctor after the injury and given some aspirin but that no 
report was made.  His wife testified that after the injury, 
the veteran wrote a letter to her informing her that he had 
injured his knee.  The veteran further alleges that the knee 
continued to give him trouble over the years.  As a result he 
had to eventually sell his appliance business and get a full 
knee replacement.  

The veteran's service medical records are entirely negative 
for any knee symptomatology.  The earliest medical evidence 
of knee problems is a May 1996 private physician's progress 
note indicating that the veteran was seen for painful 
swelling of the left knee.  The veteran reported that the 
painful swelling had been going on progressively for many 
years.  X-rays were obtained, which showed advanced 
degenerative joint disease.  In June 1998, the veteran 
received a total knee replacement arthroplasty.

The veteran underwent a VA orthopedic examination in 
September 2003 with an examiner who reviewed his claims file.  
Although the veteran reported that he injured his knee in 
service while carrying the electric motor, he indicated that 
he could not recall whether he went to sickbay in reference 
to the knee.  The examination revealed a diagnostic 
assessment of status post left total knee arthroplasty 
secondary to degenerative joint disease.   Subsequent x-rays 
revealed total prosthetic replacement of the left knee joint, 
anatomically positioned.  The examiner provided the following 
comment:

Unfortunately, there is no documentation 
to confirm the veteran's history.  In 
forming a nexus opinion reference 
described injury greater than 50 years 
ago, the veteran's development of 
degenerative joint disease is pure 
speculation.      

To date, the veteran has submitted no medical evidence 
suggesting that his degenerative joint disease of the left 
knee was incurred in or aggravated during service, or 
incurred within one year thereafter.  The only medical 
evidence of record addressing the etiology of this disorder 
is the September 2003 VA examination report quoted above.  
This report essentially found that given the passage of time 
since service and the lack of documentation of the veteran's 
reported injury, it was impossible for the examiner to 
conclude that a medical nexus existed between the veteran's 
current left knee disability and his military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  
  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion and the testimony of 
his wife.  Neither the veteran nor his wife, however, has 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis or causation.  Accordingly, their lay 
testimony does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Given that the record does not contain documentation of an 
injury or aggravation of an injury in service and there is no 
medical evidence of record supporting a nexus between service 
and current left knee disability, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the left knee is denied.


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


